Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a stacker assembly and a method of using a stacker assembly where the stacker assembly comprises a first and second outer conveyor belt, a center conveyor belt, a plurality of clamping tabs below each wall of the stacking chamber and a plurality of support fingers configured to support a stack formed from the plurality of strips of material.
Holland-Letz et al (US 2011/0031308) teaches a stacker assembly that comprises opposing walls forming a stacking chamber and a rotating mechanism coupled to the stacking chamber, the rotating mechanism comprising at least one roller. Holland-Letz does not teach or suggest a stacker assembly and a method of using a stacker assembly where the stacker assembly comprises a first and second outer conveyor belt, a center conveyor belt, a plurality of clamping tabs below each wall of the stacking chamber and a plurality of support fingers configured to support a stack formed from the plurality of strips of material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746